Citation Nr: 1602775	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for bilateral plantar keratomas (previously evaluated as warts).

2.  Entitlement to an initial evaluation in excess of 40 percent disabling for degenerative disc and joint disease with spondylosis, foramina stenosis and scoliosis of the lumbar spine (previously evaluated as residuals, lumbar strain).

3.  Entitlement to an evaluation in excess of 10 percent disabling for orchiectomy, right (also claimed as tumor).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to February 1990. 

The present matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina; and a July 2014 rating decision by the VARO in Atlanta, Georgia.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 received in June 2011, the Veteran requested a hearing in this case at a local VA office.  A Supplemental Statement of the Case (SSOC) was issued in May 2014.  The Veteran filed a VA Form 9 to the SSOC in July 2014 in which he requested a hearing via live videoconference.  Additionally, the cover letter to the VA Form 9, submitted by the Veteran's representative, noted that the Veteran requested a Board hearing by live video conference.  On November 1, 2015, the VA sent notice that the Veteran's video conference hearing was scheduled for November 30, 2015.  The letter noted that the Veteran may submit in writing a request to reschedule the hearing up to two weeks before the scheduled hearing date.  If good cause is shown, the hearing will be rescheduled for the next available date.  If the Veteran does not show good cause, the RO will promptly notify the Veteran that he still has an opportunity to appear at the scheduled hearing.  On November 17, 2015, the Veteran submitted a request to reschedule his video conference hearing because of transportation issues.  The Veteran requested that the hearing be rescheduled and that he be notified as soon as possible so that he could plan accordingly.  Review of the claims file indicates that the RO never notified the Veteran regarding their decision on his request to reschedule the hearing.  On November 30, 2015, the Veteran was noted as failing to appear for his videoconference hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the Veteran's request to reschedule the hearing was received on November 17, 2015, which is less than two weeks prior to the scheduled hearing; and the RO never notified the Veteran that he was still required to appear at the scheduled videoconference hearing, the Board finds good cause to remand this case to schedule a Board videoconference hearing.  38 C.F.R. § 20.704(c).  Since the RO schedules video conference hearings, a remand of this matter to the RO is warranted.

In a June 2014 rating decision, the Veteran's claim of entitlement to an evaluation of 10 percent disabling for orchiectomy, right (also claimed as tumor), was continued.  In July 2014, the Veteran filed a timely Notice of Disagreement with the assigned disability rating for his service connected orchiectomy, right.  To date, the RO has not issued the Veteran a Statement of the Case with respect to entitlement to an evaluation in excess of 10 percent disabling, for orchiectomy, right (also claimed as tumor).  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the claim for an increased rating for left knee lateral instability to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

2.  Thereafter, the Veteran should be scheduled for a video conference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the claims file.

3.  Thereafter, appropriate appellate procedures should be followed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

